DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 9/17/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
In particular, the document titled “Chinese Office Action issued in corresponding CN Patent Application No. 201910101 169.9 on July 13, 2021” is in a foreign language, and no concise explanation of the relevance has been provided.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,854666 B1 in view of Chiang et al. (PG Pub. No. US 2018/0061767 A1) and Hsu et al. (PG Pub. No. US 2004/0023470 A1). 
Claims 1 and 15 recite a method of manufacturing a semiconductor package using a protective film composition comprising a polymer having Formula (1) and a solvent.  Claim 1 of U.S. Patent No. 10,854666 B1 (hereinafter “patent-666”) recites the protective film composition.  Therefore, claims 1 and 15 recite methods of using the protective film composition of patent-666.

Claim 15 recites forming a semiconductor structure that comprises a sensor array region comprising a plurality of microlenses; forming a protective film on the plurality of microlenses by using the protective film composition of patent-666, and individualizing the semiconductor structure into a plurality of semiconductor dies and dividing the protective film into a plurality of protective patterns by sawing the protective film and the semiconductor structure from a surface of the protective film.  Chiang teaches forming a protective film 20 by applying a protective film composition to semiconductor substrate 10, which includes a plurality of packages 1, and individualizing the semiconductor structure into a plurality of semiconductor dies and dividing the protective film into a plurality of protective patterns by sawing the protective film and the semiconductor structure from a surface of the protective film (¶ 0086 & fig. 21: protective film and semiconductor substrate individualized by sawing from a surface of the protective film).  Alternatively, Hsu teaches applying a protective film composition on a sensor array region of a semiconductor structure comprising a plurality of microlenses (¶ 0046 & fig. 3: protective film 18 applied to array of image sensors 14), and individualizing the semiconductor structure into a plurality of semiconductor dies and dividing the protective film into a plurality of protective patterns by sawing the protective film and the semiconductor structure from a surface of the protective film (¶ 0039 & figs. 3-4).  Therefore, the additional features of claim 15 are known in the art, as evidenced by Chiang and Hsu.
Dependent claims 2-14 and 16-20 are rejected for depending on a rejected claim.  In addition, the following depend claims conflict with patent-666 for the following reasons:

Claims 12 and 19 correspond to claim 3 of patent-666.
Claim 13 corresponds to claim 5 of patent-666.
Claims 14 and 20 correspond to claim 9 of patent-666.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended, or timely filing a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d), to overcome the Double Patenting rejection(s) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to teach or clearly suggest the claim 1 and claim 15 limitations including formula (1)

    PNG
    media_image1.png
    434
    622
    media_image1.png
    Greyscale


Jung et al. (PG Pub. No. US 2007/0003861 A1) teaches a protective film comprising a polymer and a solvent (¶¶ 0025-0026), including mole fractions of three monomer units.  However, Jung fails to teach the monomer units comprise at least one of a substituted or unsubstituted C6 to C30 linear or cyclic hydrocarbon group, as required by claims 1 and 15.

In light of these limitations in the claims (see ¶¶ 0009-0010 of the instant specification), the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN TURNER/Examiner, Art Unit 2894